t c memo united_states tax_court robert w ackerman and patricia a ackerman petitioners v commissioner of internal revenue respondent docket no filed date robert w ackerman and patricia a ackerman pro sese andrew m winkler for respondent memorandum opinion dawson judge this case was assigned for trial to special_trial_judge john f dean pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dean special_trial_judge respondent determined deficiencies in additions to and increased interest on petitioners' federal_income_tax as follows additions to tax sec sec sec sec year deficiency1 a a dollar_figure dollar_figure -- dollar_figure dollar_figure big_number dollar_figure -- dollar_figure dollar_figure big_number dollar_figure percent of dollar_figure dollar_figure interest due on dollar_figure big_number dollar_figure percent of dollar_figure dollar_figure interest due on 3dollar_figure determined for each of the taxable years and sec_6621 interest is determined to apply to the entire deficiency as sec_6661 is asserted as an alternative to sec_6659 in the alternative the addition is asserted a sec_25 percent of the underpayments of dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively this amount is taken from the partial copy of the notice_of_deficiency attached to the petition we note that this amount differs from the amount listed in respondent's trial memorandum filed date petitioners conceded on opening statement that they do not dispute the accuracy of the deficiencies and additions to tax and the interest on tax_motivated_transactions contained in the statutory_notice_of_deficiency as modified by respondent's trial 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure memorandum accordingly after concessions by respondent the only issue for decision is whether the deficiencies additions to tax and increased interest contained in the subject notice_of_deficiency were part of prior settlement agreements with respondent there is no stipulation of facts in this case the court relies only upon the pleadings and the testimony and exhibits admitted at trial petitioners were residing in phoenix arizona at the time the petition was filed in this case all references to petitioner are to dr robert w ackerman 2respondent in her trial memorandum makes a number of concessions she concedes dollar_figure of the adjustment to income for tax_year and dollar_figure of the adjustment to income for tax_year now limiting her adjustments for those years to dollar_figure and dollar_figure respectively with respect to the asserted additions to tax under sec_6659 respondent concedes that the addition_to_tax for the year is dollar_figure instead of dollar_figure that the addition_to_tax for the year is dollar_figure instead of dollar_figure and respondent concedes that there is no addition_to_tax due for the year under sec_6659 in the alternative to the additions to tax under sec_6659 respondent has asserted additions to tax under sec_6661 for the years and she concedes that in the alternative to the sec_6659 additions to tax asserted for the years and the additions to tax under sec_6661 are limited to dollar_figure and dollar_figure respectively 3petitioner robert w ackerman refused to agree to any factual or documentary stipulations background a complete copy of the statutory_notice_of_deficiency is not a part of the record in this case based upon the pleadings we find that the deficiencies additions to tax and the increased rate of interest on underpayments of tax due to tax_motivated_transactions result from deductions and credits taken by petitioners as flow-through items from the partnership year of carrington equipment associates petitioners argue that the issues in the present case were settled and the taxes paid under prior agreements with the internal_revenue_service irs respondent's answer to petitioners' argument is that any prior settlements with petitioners covered matters other than those raised by the notice_of_deficiency in this case the parties submitted as evidence at trial copies of forms 870-l ad settlement agreement for partnership adjustments and affected items each agreement is signed by petitioners and dated date the three settlement agreements relate to a barrister equipment associates serie sec_83 for partnership_tax_year b carrington equipment associates 4paragraph a of the petition alleges that all investment tax_credits were disallowed on carrington equipment associates and should have been allowed paragraph of the petition alleges and respondent admits in her answer that it is our information that this case is being tried under a test case on the partnership of carrington equipment associates for partnership_tax_year and c barrister equipment associates serie sec_152 for partnership_tax_year as best as we can determine from the submitted documents and testimony petitioners sometime before may of had been examined and assessed additional income taxes for the years and a handwritten record of accounts attached to a note dated date was sent to petitioners the document prepared by an employee of respondent's problem resolution office indicates the application of payments dated date to outstanding audit assessments as well as unpaid interest for each of the above years petitioners had made a dollar_figure payment by check to the irs and received a receipt for payment of taxes dated date petitioner testified that in addition to the dollar_figure paid in september of he later paid about dollar_figure to irs to settle all tax years germane to the barrister case petitioner's testimony concerning this payment is corroborated by a date document prepared by a revenue_officer indicating the receipt from petitioners of checks totalling dollar_figure the document indicates that these funds were applied to assessed penalties and interest and accrued penalties and interest for the years and dr ackerman received a date memorandum from one of respondent's revenue officers stating that all periods from to are in statu sec_12 which indicates they are closed and satisfied discussion having conceded the accuracy of respondent's adjustments petitioners bear the burden of establishing their claim that the issues in this case have been previously settled with respondent rule a 290_us_111 that task is exceedingly difficult here since none of petitioners' tax returns for any of the years involved nor a complete copy of the statutory_notice_of_deficiency is in evidence the partnership settlement agreements petitioners' evidence and argument that the issues in this case have been settled is answered by a statement made in 87_tc_783 there the court said this case presents the dichotomy between on the one hand the procedures applicable to the determination and redetermination of deficiencies and on the other hand the procedures applicable to the administrative adjustment and judicial readjustment of partnership items emphasis in original as is described in further detail in maxwell prior to the enactment of special partnership audit and litigation procedures any deficiency determination involving the income loss deduction or credit of a partnership was made for each partner along with all other items on the partner's individual federal_income_tax return judicial review of respondent's deficiency determination was restricted to the particular partner before the court the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 enacting the tax treatment of partnership items act of changed this procedure under the tefra partnership audit and litigation procedures congress provided a method that did not determine a partner's tax_liability on an individual basis the tax treatment of any partnership_item shall be determined at the partnership level sec_6221 the provisions of tefra however are effective only for partnership years beginning after its date of enactment_date and to any partnership year ending after that date if the partnership each partner and each indirect_partner requests such application and the secretary or_his_delegate consents to such application tefra sec_407 stat all of the settlement agreements signed by petitioners contain a statement that they are entered into under the provisions of section c under section c a settlement agreement is binding on the parties to the agreement 5sec c is part of the tax treatment of partnership items act of in tefra publaw_97_248 stat enacting secs with respect to the determination of partnership items for any partnership taxable_year emphasis supplied the three settlement agreements in evidence are for partnership items for partnership taxable years and the partnership at issue in the agreement for is not carrington equipment associates but barrister equipment associates serie sec_83 respondent's notice_of_deficiency in this case is with reference to deductions and credits claimed on petitioners' income_tax returns as flow-through items from the partnership taxable_year of carrington equipment associates a partnership taxable_year that is not subject_to the tefra procedures or the settlement agreements previously described therefore the settlement agreements relied upon by petitioner did not settle the issues that are the subject of this deficiency proceeding petitioners' settlement of partnership taxable items for the years and may have affected their tax_liabilities for prior years due to the disallowance of loss_carrybacks but that does not prohibit respondent from making a further examination for those years for other income_tax adjustments see 103_tc_441 further the mere fact that a revenue_officer of respondent responsible for collecting assessed taxes sends a letter to a taxpayer stating that he is paid in full for a particular year does not foreclose the assessment of additional taxes for that year 507_f2d_406 2d cir affg tcmemo_1973_145 based on the record we hold that petitioners have failed to carry their burden of proving that the tefra settlement agreements for partnership years and also effected settlement of the deficiencies determined with respect to petitioners' and returns relating to the carrington equipment associates partnership year to reflect our conclusion with respect to the only disputed issue and the concessions made by the parties decision will be entered under rule
